Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 01/27/2022 with the election of claims 1-8 and Figs. 5-6.  Applicant's arguments regarding the rejoinder of claims 1-8 and 9-11 are persuasive.  Claims 1-11 directed to a device and a kit are rejoined.  Applicant’s arguments regarding the device claims 1-11 and the methods of claims 12-18, 19 and 20 have been considered but are not persuasive.  Since the claims are directed to two separate statutory categories, they are patentably distinct and therefore restrictable.  Once allowable subject matter has been indicated in the elected claims device claims, the withdrawn method claims would be rejoined and amended to include the allowable subject matter to get the application in condition for allowance. 
The arguments regarding the species and subspecies election are not found persuasive because each of the figures are mutually exclusive species with mutually exclusive characteristics that are not obvious variants of each other, as discussed in the restriction requirement.  If the applicant believes that these are in fact similar and should not be considered mutually exclusive species, the applicant is required to state that these embodiments do not have mutually exclusive characteristics and a single prior art disclosing one would disclose the other since they are obvious variants of each other.  Therefore, claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-8 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7-8 disclose the same diameter and length range required by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman”. 
Regarding claims 1 and 7-8, Jackson discloses a device 34 (Fig. 5) for delivering and enabling therapeutic agents to dwell in a ureter or a kidney (the structure of device 34 is fully capable of performing this intended use) comprising: a substantially cylindrical body (as shown in Fig. 5) and having an insertion end 44 and a withdrawal end (the end having cord 22; Fig. 5), said body comprised of absorbent material (abstract and par. 0020 disclose layers of absorbent material 18; Figs. 2 and 5) that expands upon contact with fluid (absorbent materials would obviously expand upon contacting fluid); and a string 22 attached to and exiting the withdrawal end of the body for removing the device from the cavity (withdrawal cord 22; Figs. 2 and 5); except for the body is about 1-2 mm in diameter by about 5 to 10 mm in length. 
However, Clayman teaches a similar device comprising a ureteral implantation body 110 that is about 1-2 mm in diameter by about 5 to 10 mm in length (col. 6, lin. 7-14 disclose the tail body has a diameter of 2 mm and a length of 1 cm/10 mm).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Jackson to be about 1-2 mm in diameter by about 5 to 10 mm in length, as taught and suggested by Clayman, for allowing the device to have a size that provides ureteral application that avoids patient discomfort (col. 2, lin. 6-8 of Clayman).  
Regarding claim 5, Jackson discloses the insertion end 44 of the body is tapered (dome shaped end 44 has a tapered shape; Fig. 5 and par. 0034).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman” further in view of Levius (5887593). 
Jackson discloses the body 34 comprises an outer layer (the barrel layer 34), an intermediate layer 24 (Fig. 2) and an inner layer (12, 14 and 16; Fig. 2); except for said intermediate and inner layers comprising hydrogel properties.  However, Levius teaches a similar urinary incontinence device 10 (Fig. 1) comprising a body having a layer comprising hydrogel properties (col. 5, lin. 2-11 disclose the foam layer comprises hydrogel). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intermediate and inner layers in Clayman to comprise hydrogel properties, as taught and suggested by Levius, for the purpose of allowing both the intermediate layer and the inner layer to mimic the natural the mucosal anatomy.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intermediate layer and the central absorbent layer to comprise hydrogel properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman” further in view of Mische (2008/0077174). 
Jackson in view of Clayman discloses the claimed invention of claims 1; except for a mesh encasing the body and the mesh is comprised of polyethylene and/or polyurethane.  However, Mische teaches a similar urinary incontinence device (abstract) comprising a mesh encasing the body and wherein the mesh is comprised of polyethylene and/or polyurethane (par. 0095 discloses a mesh covering made of polyethylene and/or polyurethane). Therefore, it .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman” further in view of Venkatraman et al. (2018/0042742) “Venkatraman”.
Jackson in view of Clayman discloses the claimed invention of claim 1; except for wherein the absorbent material comprises super absorbent polymer (SAP).  However, Venkatraman teaches a similar invention comprising an absorbent material comprises super absorbent polymer (SAP) (par. 0050).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the absorbent material in Jackson to include super absorbent polymer (SAP), as taught and suggested by Venkatraman, for the purpose of using a swellable material for enhanced absorption (par. 0050).   
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the absorbent material comprises super absorbent polymer (SAP), since it has been held to be within the general skill of a worker in the art to 
Claims 9-11 are under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2002/0156442) “Jackson” in view of Clayman et al. (6656146) “Clayman” further in view of Li (2012/0290100). 
Jackson in view of Clayman discloses the claimed invention of claim 1; except for a kit for treating a condition of a ureter or a kidney and a ureteral insertion device for inserting the device into the ureter or kidney of a human; wherein the ureteral insertion device has two or more internal lumens and wherein the kit further comprises a chemotherapeutic agent, an inmunotherapeutic agent, an alkalizing agent, an acidifying agent, and/or an antibiotic delivered through a lumen of the ureteral insertion device.
  However, Li teaches a similar kit (Fig. 3A discloses a medial apparatus 100, a reservoir 114 and a pump 112) for treating a condition of a ureter or a kidney (par. 0002) and a ureteral insertion device 100 for inserting a device into the ureter or kidney of a human (par. 0053 and Fig. 3A discloses a double lumen delivery device); wherein the ureteral insertion device 100 has two or more internal lumens (lumens 110a and 110b; Fig. 3A) and wherein the kit further comprises an antibiotic delivered through a lumen of the ureteral insertion device (par. 0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Jackson in view of Clayman to include a kit for treating a condition of a ureter or a kidney and a ureteral insertion device for inserting the device into the ureter or kidney of a human; wherein the ureteral insertion device has two or more internal lumens and wherein the kit further comprises a chemotherapeutic agent, an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774